


116 HR 7360 IH: Wireless Resiliency and Flexible Investment Act
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7360
IN THE HOUSE OF REPRESENTATIVES

June 25, 2020
Mr. Kinzinger introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To amend the Middle Class Tax Relief and Job Creation Act of 2012 to codify the 60-day time frame for certain eligible facilities requests.


1.Short titleThis Act may be cited as the Wireless Resiliency and Flexible Investment Act.  2.Codifying 60-day time frame for certain eligible facilities requests Section 6409(a) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1455(a)) is amended—
(1)by amending paragraph (2) to read as follows:  (2)Time frame (A)In generalNot later than 60 days after the date on which a State or local government receives a complete eligible facilities request described under paragraph (1), the State or local government shall approve such request.
(B)When request considered complete; received
(i)In generalFor the purposes of this paragraph, an eligible facilities request shall be considered— (I)complete if—
(aa)the requesting party makes the request by submitting to the State or local government the application form required to be used for making the request; (bb)the application form submitted contains all of the information specified by the form as being required to be included in form; and
(cc)the requesting party has not received a written notice from the State or local government within 10 business days after the date on which the request is received by the State or local government— (AA)stating that the application form does not contain all of the information required to be included in the form; and
(BB)identifying the information required to be included in the form that was not included; and  (II)received by the State or local government—
(aa)in the case of a request submitted electronically, on the date on which the application form required to be used for making the request is transmitted;  (bb)in the case of a request submitted in person, on the date on which the application form required to be used for making the request is delivered to the individual or at the location specified in the form for in-person submission; or
(cc)in the case of a request submitted in any other manner, on the date determined under regulations promulgated by the Commission for the manner in which the request is made. (ii)Treatment of multiple formsIf a State or local government requires the use of multiple forms for making an eligible facilities request, such forms shall be treated as a single form for purposes of clause (i).
(C)Deemed approvalIf a State or local government does not approve an eligible facilities request by the date required under subparagraph (A), the request is deemed approved on the day after such date.; and  (2)by adding at the end the following: 

(4)DefinitionsIn this subsection:  (A)Eligible facilities requestThe term eligible facilities request means any request for modification of an existing wireless tower, base station, or eligible support structure that involves—
(i)collocation of new transmission equipment; (ii)removal of transmission equipment;
(iii)replacement of transmission equipment; or (iv)placement, modification, or construction of equipment that—
(I)improves the resiliency of the communications network; and (II)provides a direct benefit to public safety, such as—
(aa)providing backup power; (bb)hardening the wireless tower, base station, or other eligible support structure; or
(cc)providing more reliable connection capability. (B)Eligible support structureThe term eligible support structure means a structure that supports a personal wireless service facility at the time at which the eligible facilities request is made.
(C)Personal wireless service facilityThe term personal wireless service facility means a facility necessary for the provision of— (i)commercial mobile service;
(ii)commercial mobile data service (as that term is defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401)); (iii)unlicensed wireless service; and 
(iv)common carrier wireless exchange access service..  